PER CURIAM.
Contrary to the appellant’s claim on appeal, the trial evidence amply supports his conviction for premeditated murder. See Wilson v. State, 493 So.2d 1019, 1021, 1022 (Fla.1986); Griffin v. State, 474 So.2d 777, 780 (Fla.1985). Thus, the denial of his motion for judgment of acquittal was not error. We further find that the appellant is es-topped from citing as error on appeal the trial court’s failure to redact all references to a prior arrest from his statement in this case after he exploited this alleged error by making continuous and extensive references to his prior arrest throughout the trial. See generally Czubak v. State, 570 So.2d 925, 928 (Fla.1990) (stating “[u]nder the invited-error doctrine, a party may not make or invite error at trial and then take advantage of the error on appeal.”); Pope v. State, 441 So.2d 1073, 1076 (Fla.1983); see also Sullivan v. State, 303 So.2d 632, 635, 636 (Fla.1974); Ashley v. State, 642 So.2d 837, 838 (Fla. 3d DCA 1994).
Affirmed.